UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-29185 SAVE THE WORLD AIR, INC. (Exact name of registrant as specified in its charter) Nevada 52-2088326 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 235 Tennant Avenue Morgan Hill, California 95037 (Address, including zip code, of principal executive offices) (408)778-0101 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Exchange Act: None. Securities registered pursuant to Section12(g) of the Exchange Act: Common Stock, $0.001 par value. Check whether the Registrant (1)filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x Noo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ The number of shares of the Registrant’s Common Stock outstanding as of May 7, 2008 was 56,109,125 shares. Transitional Small Business Disclosure Format (Check one): YesoNoþ Table of Contents SAVE THE WORLD AIR, INC. FORM 10-QSB INDEX Page PART I 3 ITEM 1. Financial Statements 3 Condensed consolidated balance sheets 3-4 Condensed consolidated statements of operations (unaudited) 5 Condensed consolidated statement of changes in stockholders’ deficiency (unaudited) 6-32 Condensed consolidated statements of cash flows (unaudited) 33-34 Notes to condensed consolidated financial statements (unaudited) 35 ITEM 2. Management’s Discussion and Analysis or Plan of Operations 52 ITEM 3. Controls and Procedures 62 PART II 64 ITEM 1. Legal Proceedings 64 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 64 ITEM 3. Defaults Upon Senior Securities 66 ITEM 4. Submission of Matters to a Vote of Security Holders 66 ITEM 5. Other Information 66 ITEM 6. Exhibits 66 SIGNATURES 67 EXHIBIT INDEX 68 EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32 PART
